Citation Nr: 1633500	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  16-10 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether clear and unmistakable error (CUE) is present in the March 1, 2013 Board of Veterans' Appeals (Board) decision that granted an effective date of September 1, 1994 for the award of service connection for posttraumatic stress disorder (PTSD).  


(The issues of (1) an increased disability rating in excess of 10 percent for left leg gunshot wound (GSW) residuals involving Muscle Group XIV, (2) an increased disability rating in excess of 10 percent for GSW residuals scars, (3) an initial disability rating in excess of 70 percent for PTSD with depression for the rating period from August 9, 1994 to July 11, 2007, (4) entitlement to an effective date earlier than July 11, 2007, for the grant of entitlement to dependents educational assistance (DEA), and (5) entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) other than the service-connected PTSD are addressed in a separate Board decision.)




REPRESENTATION

Moving Party represented by:  John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran is the moving party in this action.  He had active service from June 1980 to November 1981, and from December 1990 to April 1992.

This matter is currently before the Board on the moving party's September 2013 motion for revision or reversal on the grounds of CUE in the March 2013 Board decision granting an effective date of September 1, 1994 for the award of service connection for PTSD.  


FINDINGS OF FACT

1.  In March 2013, the Board found that a March 1996 rating decision denying service connection for PTSD constituted CUE; the Board assigned an effective date of September 1, 1994 for the award of service connection for PTSD based on correspondence from the Veteran received by VA on September 1, 1994.

2.  The evidence of record at the time of the March 2013 rating decision establishes that the Veteran submitted an original claim for service connection for PTSD that was received by VA on August 9, 1994. 

3.  The March 2013 Board decision was not based on all the evidence then of record and, but for the factual error of when the service connection claim was received, the outcome would have been manifestly different and an effective date of August 9, 1994 for the grant of service connection for PTSD would have been assigned.   


CONCLUSION OF LAW

The March 1, 2013 Board decision granting an effective date of September 1, 1994, rather than the correct date of August 9, 1994, for the grant of service connection for PTSD was clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-1411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duties to notify and assist claimants under the VCAA do not apply to motions alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  The moving party  has not been informed in writing of the law and regulations governing the standard of CUE; however, as discussed in detail below, the Board finds that the March 1, 2013 Board decision granting an effective date of September 1, 1994 for the award of service connection for PTSD was clearly and unmistakable erroneous, and will be revised, resulting in the grant of the earliest effective date that is legally possible, August 9, 1994, the date of receipt of the Veteran's claim for service connection for PTSD, should be granted), which fully resolves the moving party's CUE motion.  Additionally, the moving party has pled the motion with specificity, so has demonstrated actual knowledge of the requirements to support a Board CUE motion.  Any notice or due process toward that end would not result in additional arguments in support of the motion, and cannot result in additional evidence because CUE is limited to review of the evidence extant at the time of the prior Board decision; therefore, there can be no prejudice in the Board now adjudicating the CUE motion.  

Clear and Unmistakable Error in the March 1, 2013 Board Decision

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C.A. §§ 5109A, 7111;  
38 C.F.R. §§ 20.1400-02.  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice.  38 C.F.R. Part 20 (2015).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1403, 20.1404.

CUE is established when the following conditions are met.  First, either (1) the correct facts contained in, or constructively contained in, the record were not before the adjudicator, or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Second, the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Finally, the error must have "manifestly changed the outcome" of the decision being attacked on the basis of CUE at the time the decision was rendered.  Id. at 313-314, 320; see Bustos v. West, 179 F.3d 1378, 1380-81 (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language in Russell, supra).

The moving party alleges that a March 1, 2013 Board decision, which granted an effective date of September 1, 1994 for the award of service connection for PTSD, involved CUE.  The moving party specifically alleges that, when assigning an effective date of September 1, 1994, the March 2013 Board decision failed to recognize an informal claim for service connection for PTSD that was received by VA on August 9, 1994.  The moving party argues that, if this evidence of the August 9, 1994 claim had been considered, the outcome of the Board's March 2013 decision would have been manifestly different, resulting in a grant of an effective date of August 9, 1994 for the award of service connection for PTSD instead of September 1, 1994 as the effective date.  See September 1993 written statement from the representative.  

In this case, the Veteran alleges CUE in a prior March 2013 Board decision.  The pertinent laws and regulations at the time of that decision were essentially the same as they are now.  Specifically, 38 C.F.R. § 3.400 provides then, as now, that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

In the March 2013 decision, the Board, in determining whether a March 1996 rating decision's denial of service connection for PTSD constituted CUE, found that the Veteran originally filed a claim for service connection for PTSD on September 1, 1994.  See March 2013 Board decision at 5.  However, the evidence at the time of the March 2013 Board decision reflected that the Veteran filed an original claim for service connection for PTSD that was received by VA on August 9, 1994, prior to the September 1994 correspondence.  In the August 1994 written statement, the Veteran specifically requested that the "claim be amended to show this condition (PTSD) as a new disability."  In fact, the March 1996 rating decision even notes that the claim for service connection for PTSD was receiving in August (not September) 1994.  Based on the above, the March 2013 Board decision should have found that an original claim for service connection for PTSD was received by VA on August 9, 1994.

The remaining question is whether an effective date of August 9, 1994 would have been awarded had the March 2013 Board decision applied the legal criteria correctly.  As noted above, with the correct application of effective date laws and regulations, as the claim was not received within one year of service separation, the effective for an award for compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The evidence of record reflects that the Veteran had symptoms of PTSD prior to August 1994.  See January to August 1994 VA treatment records.  In short, had the correct facts been applied, an effective date of August 9, 1994 for the grant of service connection for PTSD would have been assigned.  See id. (receipt of the claim or the date entitlement arose, whichever is the later).  

Based on the above, the Board concludes that, but for the factual error of when the service connection claim was received, the outcome would have been manifestly different and an effective date of August 9, 1994 for the grant of service connection for PTSD would have been assigned.  As such, the Board finds that the March 1, 2013 Board decision granting an effective date of September 1, 1994 for the award of service connection for PTSD was clearly and unmistakable erroneous, and should be revised to show a grant of an effective date of August 9, 1994, the date of receipt of the claim for service connection for PTSD.     


ORDER

The March 1, 2013 Board decision, having been found to be clearly and unmistakably erroneous in assigning an effective date of September 1, 1994 for the grant of service connection for PTSD, is revised to reflect an effective date of August 9, 1994 for the grant of service connection for PTSD.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


